In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1101V
                                       Filed: May 4, 2015
                                       Not for Publication

*************************
NICHOLAS J. XANTHOPOULOUS,                         *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        Human Papillomavirus (“HPV”) Vaccine;
v.                                                 *        Vasovagal Syncope; Special Processing
                                                   *        Unit (“SPU”)
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Randall Elbert Smith, Smith, Elliot, Smith and Garmey, Saco, ME for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On November 12, 2014, Nicholas Xanthopoulos filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq,2 [the “Vaccine Act” or “Program”]. The petition alleges that as a result of a human
papillomavirus (“HPV”) vaccine on October 12, 2012, petitioner suffered vasovagal
syncope, and subsequent traumatic brain injuries secondary to the vaccination. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        On April 30, 2015, respondent filed her Rule 4(c) Report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 4. Specifically, respondent submits that “a preponderance of
the evidence indicates that petitioner experienced a syncopal episode within one hour of
receiving his HPV vaccination, and that the syncope was the proximate cause of his
head injury.” Id. Respondent further submits that the medical records establish
petitioner “met the statutory requirements by suffering the condition for more than six
months” and “has satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                           2